DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4, filed October 28th, 2022, with respect to the claim rejection under 35 U.S.C. §112 have been considered and are accepted. The rejection under 35 U.S.C. §112 has been withdrawn.
Applicant’s arguments, see pages 4-6, filed October 28th, 2022, with respect to the claim rejections under 35 U.S.C. §103 have been considered but are moot because the new grounds of rejection are necessitated by Applicant’s amendments, consequently, the instant Office action has been made final.
Applicant argues that Warney, along with Yu and Brown, require the case to be opened to access the power bank. The examiner disagrees, as it would be readily understood for a person having ordinary skill in the art to implement a pocket (90) with an access panel (30) as taught by Warney to store a portable power bank (200). Such a configuration would be obvious to try for a person having ordinary skill in the art after reviewing Yu in view of Warney; as such a combination would provide for luggage with an external USB port (a feature which was cited by multiple references in the previous office action), and provide the user with a convenient top access to (30) to the power bank receptacle (90).
Applicant argues that Warney does not teach “the flexible sheet with the elongate slit being flexible enough to bend out of the way for the access through the elongate hole in the stiff shell to the pocket.” The examiner disagrees, as wherein Warney teaches the use of a zipper “elongate slit” for accessing the enclosure “elongate hole” in paragraph [0019]. It is well known within the art that most, if not all zippers incorporate attached flexible sheets serving as an intermediary between the zipper teeth and the materials being bound by the zipper. When opening an enclosure with any zipper incorporating a flexible sheet; the flexible sheet is required to bend out of the way for a user to access the contents therein. The present office action cites some examples of “flexible sheets flexible enough to bend out of the way for access through an elongate hole” below.
Munie et al. (US 20180162626 A1), teaches an elongate slit (301) with flexible sheets (300) for bending out of the way for an elongate hole (504). (Figure 5)
Sweeney (US 1659451 A), teaches elongate slits with flexible sheets (21, 22) extending across an elongate hole. (Figure 2)
Judson (US 504038 A), regarded as the original zipper patent, teaches flexible sheets (a) for a zipper configuration. (Figs. 1-2, 5)
Keech (US 5040274 A), teaches flexible sheets (20) for a zipper configuration. (Figure 2)


Response to Amendment
This office action is in response to the amendments and / or remarks filed on October 28th, 2022. Claims 1-3 are cancelled, and claims 4-7 remain pending and are currently being examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.

Claims 4-7, so far as they are definite, are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 20180152037 A1), in view of Brown (US 20100231161 A1), and further in view of Warney (US 20180198295 A1).
	Regarding Claim 4, Yu teaches a personal case (100) comprising a shell (110) including first (110) and second container portions (120 in Modified Figure 8 above) and a case closure (130 in Modified Figure 8 above) joining the first (110) and second container (120 in Modified Figure 4 above) portions to define the case (100), the first container portion (110) including an elongate hole (451); a flexible sheet (450) attached to the first container portion (111 within 110) over the elongate hole (451), the flexible sheet (450) including an elongate slit (452), the flexible sheet (450)  with the elongate slit (452) being flexible enough to bend out of the way for access  (wherein pocket 450 is designed to receive the portable power pack 600) through the elongate hole in the shell to the pocket (450); a slit closure (452) for the elongate slit (452) of the flexible sheet (450); a pocket (450) fixed within the case (100) accessible through the elongate slit (452); a charging cable (300) including a charging port (200) fixed to the shell (110) and accessible outwardly of the case (100) and a plug (400) in the pocket (450); and a power bank (600) electrically engageable (through cable 300) with the plug (400) of the charging cable (600) and placeable in the pocket (450) through the elongate slit (452) of the flexible sheet (450). (Figs. 1-8; [0052], [0054], [0059], [0061] – [0062])

	Yu does not explicitly teach an elongate hole through, or an elongate hole through a stiff shell of a first container portion

	With regards to the elongate hole through, Warney further teaches an upper enclosure (90) comprising an elongate hole through (98 in Modified Figure 4 below) covered by a flexible sheet (30), an elongate slit (35 in Modified Figure 4 below, and wherein Warney further teaches using a zipper for an access panel), wherein the flexible sheet is flexible enough (wherein access panel 30 is seen being flipped open in Figure 4) to bend out of the way for access to the elongate hole (98 in Modified Figure 4 below) in the shell (10) to the pocket (90). (Fig. 4; [0019])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the personal case as taught by Yu, modified above, and substitute the interior compartment pocket enclosure for an upper enclosure comprising an elongate hole and an elongate slit as taught by Warney. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the enclosure of Yu for an upper enclosure as taught by Warney, while maintaining the conceptual integrity of utilizing a dedicated pocket enclosure with a USB port and a cable to an additional USB port on an exterior of the shell as taught by Yu, in order to facilitate easier access to the battery for the user should they wish to add, replace or remove it. 

	Regarding an elongate hole through a stiff shell, and wherein Yu teaches a stiff section (500) for mounting a USB port (200). (Wherein “support base (500) is preferably made of plastic cement or plastic”). (Figs. 1-2, 5-7; [0058])
	Brown further teaches a personal case (200), with an elongate hole (EH in Modified Figure 2 below) for accessing a compartment, comprised of a stiff material (wherein Brown teaches “the apparatus is sufficiently rigid overall to support the weight of the electrical circuitry, electronic devices stored within, charging equipment for charging the devices and/or other material”). (Figs. 1-2, 5-7; [0058] – [0059])

    PNG
    media_image1.png
    503
    576
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    568
    517
    media_image2.png
    Greyscale
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the handbag as taught by Yu, modified above, and provide for the case to be comprised of a stiff material as taught by Brown. Wherein combining prior art elements according to known methods to yield predictable results; one would be motivated to provide for shell of the personal case to be comprised of a stiff material, in order provide the user with a stiff section for mounting, thus improving the ease at which the user may plug into a USB port.








    PNG
    media_image3.png
    484
    351
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    26
    28
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: arrow]







	Regarding Claim 5, Yu further teaches the slit closure (452) including a zipper (452) spanning the elongate slit (452). (Fig. 8; [0062])

	Regarding Claim 6, Yu, modified above, teaches all of the elements of the invention described in claim 4 above except; the slit closure including a magnetic coupling across the elongate slit.
	Brown further teaches a personal case (200) wherein then slit closure (204) includes a magnetic coupling (wherein Brown teaches the closure may be magnetic) across the elongate slit (ES in Modified Figure 2 above). (Fig. 2, [0038])
	It would have been prima facie obvious for a person having ordinary skill in the art before the effective filing date of the invention to take the personal case as taught by Yu, modified above, and substitute a zipper closure for a magnetic coupling as taught by Brown. Whereas using a simple substitution of one known element for another to obtain predictable results; one would be motivated to substitute the zipper as taught by Yu for the magnetic coupling as taught by Brown, in order to facilitate easier access to the battery for the user when opening the elongated slit. 

	Regarding Claim 7, Yu, modified above, teaches all of the elements of the invention described in claim 4 above.
	Yu further teaches the pocket (450) being attached to the flexible sheet (450). (Wherein Yu teaches “The second storage bag 450 and the inner surface of the side shell 111 can form an enclosed space”.) (Fig. 8; [0062])

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Matein (https://www.amazon.com/Backpack-Business-Charging-Resistant-Computer/dp/B06XZTZ7GB/ref=asc_df_B06XZTZ7GB), teaches a USB charging backpack with comments going back to 2017.
UGRACE (https://www.amazon.com/UGRACE-Backpack-Charging-Resistant-Travelling/dp/B078SMDFSB), teaches a backpack with a USB charging port with a first available date of 01/07/2018.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR E 136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R CAUDILL whose telephone number is (303)297-4349.  The examiner can normally be reached on Monday-Friday 8:30-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                    /JUSTIN CAUDILL/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784